Citation Nr: 0518769	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  94-12 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1944 to May 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In June 1980, the RO denied service connection for asthma on 
a direct basis, and so informed the veteran that same month.  
He did not timely appeal, and the decision became final.  He 
attempted to reopen his claim, and this appeal ensued, after 
the RO found that no new and material evidence had been 
received.

In April 1995 and again in April 1996, the Board remanded the 
veteran's claim to the RO for additional development.  In 
April 1997, the Board rendered a decision in this claim, 
finding that no new and material evidence had been received 
to reopen the veteran's claim of entitlement to service 
connection for asthma.  In March 1998, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") vacated the Board's April 
1997 decision, and remanded it to the Board for further 
development.

In October 1998, the Board remanded the veteran's claim to 
the RO for additional development.  In June 1999, the issue 
of entitlement to service connection for asthma as due to 
exposure to mustard gas was denied by the Board.  Also in 
June 1999, the Board found that new and material evidence had 
been received, and the claim of entitlement to service 
connection for asthma on a direct basis was reopened.  The 
case was then remanded to the RO for additional development.  
In September 2003, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.

As noted above, the issue of entitlement to service 
connection for asthma as due to exposure to mustard gas was 
denied by the Board in June 1999.  In April 2005, the veteran 
submitted additional evidence regarding his asthma due to 
exposure to mustard gas.  The Board construes this as an 
informal claim to reopen his claim for service connection on 
this issue, and the matter is referred to the RO for 
consideration.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The evidence of record establishes that asthma clearly 
and unmistakably existed prior to service.  

3.  The pre-existing asthma clearly and unmistakably was not 
aggravated during service.


CONCLUSIONS OF LAW

1.  Asthma clearly and unmistakably preexisted the veteran's 
entry into service, and the presumption of soundness is 
rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(b) (2004).  

2.  Asthma was not aggravated during the veteran's active 
duty military service.  38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in February 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  As such, the 
Board finds that the letters satisfied VA's duty to notify 
the appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002);  Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b) (2004).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception. 
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease. They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof. 38 C.F.R. § 3.304(b)(1).

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, under 38 U.S.C.A. § 1111, as 
recently interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)). See also Crippen v. Brown, 9 Vet. App. 
412 (196).  The presumption of aggravation may only be 
rebutted if "there is a specific finding that the increase in 
disability is due to the natural progress of the disease." 38 
C.F.R. § 3.303(a) (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Pre-existence

The Board has carefully reviewed the evidence of record, 
including the veteran's arguments, and finds that asthma 
clearly and unmistakably existed prior to entrance into 
service.  

The service medical records are incomplete and do not include 
an entrance examination.  Therefore, there is no examination 
disclosing defects when the veteran entered active duty, and 
the veteran is entitled to a presumption of soundness.  

The Board must next determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 304(b), there is clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The Board finds that asthma clearly and unmistakably pre-
existed service.  The veteran was treated during service on 
several occasions for asthma.  It is noted that the existing 
records show damage from fire and water.  The complete dates 
on many of the documents are unreadable.  However, in October 
1945 and December 1945 the veteran was found to have asthma 
which existed prior to service.  A consultation report for 
chronic asthma dated December 7, 1945 shows that the veteran 
reported having asthma all of his life which was perennial 
and worse in the winter.  A tentative diagnosis of not 
demonstrable allergy was made at that time.  Another report 
dated only December 11, shows asthma, existed prior to 
service.  A report dated October 26, shows the veteran gave a 
long history of rather mild asthma.  An undated final summary 
shows the veteran had an old asthma, which existed prior to 
service.  There is no basis in the record to question the 
veracity of such historical statements, as the veteran has 
been consistent in his report of this medical history during 
service of being diagnosed with asthma prior to service. 

The Board finds that service medical records, standing alone, 
establish by clear and unmistakable evidence that asthma 
existed prior to service.  Military physicians diagnosed the 
veteran with asthma which existed prior to service.  This 
finding by medical professionals was made contemporaneous to 
service, and the Board gives such finding high probative 
value. The medical professionals are in the best position to 
make a determination that a disease existed prior to service 
and they are competent to make such a determination.  
Additionally, the veteran has been examined by VA and 
opinions have been provided regarding this disability.  

In March 2003, the veteran was examined by VA, and the 
examiner offered an opinion regarding the etiology of the 
veteran's disability in response to a June 1999 Board remand.  
The examiner stated that the veteran had a pre-existing 
condition before he joined active duty and secondarily 
developed cardiovascular disorders.  The examiner stated that 
the medical records showed that the veteran had persistent 
seasonal asthma and never had a severe attack in service.  It 
was concluded that based on all of these findings it was not 
likely that a pulmonary disability currently found is related 
to his service connection.  

The veteran was examined by VA in September 2004.  His 
medical history was reviewed.  He denied having asthma prior 
to service.  The veteran was examined at that time, and March 
2004 PFTs were reviewed by the examiner and reported on.  
Bronchial asthma was diagnosed.  The examiner opined that it 
is at least as likely as not that the veteran's asthma pre-
existed service.  It was noted that the rationale is that 
there is good specific documentation in the service medical 
records that he had asthma predating military service.  

The Board notes that the veteran has submitted several lay 
statements from various persons indicating that the veteran 
did not have any illness before he entered service.  The 
Board has also considered these statements as well as the 
veteran's own assertions and hearing testimony offered in May 
1991.  The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that these 
parties and/or the veteran have the expertise to render 
opinions about medical matters.  Although the veteran and 
other lay persons are competent to testify as to his 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 1992).  The 
evidence does not reflect that the veteran or the other 
individuals possess medical knowledge which would render the 
opinions as to a medical diagnosis competent.  

The Board has reviewed the entire evidence of record and is 
left with the distinct opinion that asthma clearly and 
unmistakably existed prior to service for the reasons stated 
above.  See Gilbert, 1 Vet. App. at 55.

B. Aggravation

The Board has determined that asthma clearly and unmistakably 
existed prior to service.  The next question is whether 
asthma was aggravated during service.  See VAOPGCPREC 3-2003 
(July 16, 2003) (to rebut the presumption of sound condition, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service).  

The Board has carefully reviewed the evidence of record and 
finds that the pre-existing asthma clearly and unmistakably 
was not aggravated during service.  The service medical 
records show that the veteran was treated in service for 
asthma complaints.  After service, the record first shows 
treatment for asthma when he was seen by a private examiner 
in January 1978 for bronchitic asthma and again in August 
1979 for the same disorder.  He was examined by VA in April 
1980, and chronic bronchial asthma was diagnosed.  Treatment 
continued in the 1980's and 1990's.  

The veteran was examined by VA in September 2004.  The 
veteran's claims file was reviewed.  This examiner reviewed 
the service medical records.  The veteran's medical history 
was reviewed.  The examiner stated that it is less likely 
than not that the veteran's pre-existing asthma was 
aggravated during service.  The examiner stated that the 
rationale was that the veteran did not seek medical care for 
his asthma for over 30 years after leaving military service.  
This is sufficient evidence to support a determination that 
asthma was clearly and unmistakably not aggravated during 
service.  

Thus, while the record indicates that the veteran did 
experience flare-ups of his asthma during service, temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).  In this case, there is no 
evidence that the veteran's asthma underwent an increase in 
severity in service, since as noted by the VA examiner, there 
is no record of treatment after service until many years 
thereafter. 

Furthermore, the VA examiner who offered the September 2004 
opinion opined there was no aggravation since after service 
there was no treatment until many years  (over 30) 
thereafter.  Thus the inservice treatment having been 
determined by a medical professional to not represent 
aggravation of the disability is consistent with finding that 
the treatment was for symptoms that represented the  natural 
progression of the disorder.  Where there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease, such worsening is not considered 
"aggravation" for VA compensation purposes.  38 U.S.C.A. § 
1153 (West 2002); C.F.R. § 3.306(a) (2004).  

The Board notes that in July 1995, a VA examiner diagnosed 
asthma by history and probable bronchitis by history.  The 
examiner reported that he did not have all of the veteran's 
records to review, but that he thought the military probably 
did have some effect on the veteran's respiratory problems.  
With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, the Board accords little to no 
probative value to this opinion.  The examiner noted that not 
all of the veteran's records were available and his opinion 
is speculative.  See Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have been" 
is not probative).  For these reasons, the July 1995 VA 
examiner's opinion does not outweigh the opinion by the VA 
examiner in the September 2004 examination report.

It is noted that a private examiner stated in an April 2005 
letter that he had reviewed the veteran's records and that 
since there was no entrance examination and since the veteran 
was accepted into service, this meant that the veteran was 
fit to serve despite any preexisting conditions.  It was 
stated that in light of this, the veteran's asthma can be 
considered as either starting while in service or aggravated 
by service with no preexisting penalty.  The examiner's 
report relates to exposure to mustard gas during service 
aggravating the veteran's condition.  The Board would point 
out that entitlement to service connection for asthma due to 
exposure to mustard gas is not before the Board at this time 
and that this evidence has little probative value on the 
issue being currently considered.  

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, that the 
evidence of record clearly and unmistakably shows that the 
veteran had asthma prior to entering service and that asthma 
was not aggravated by service.  Accordingly, service 
connection for asthma must be denied.  

Because the Board has determined that asthma existed prior to 
service and was not aggravated by service, there is no basis 
to consider service connection based upon incurrence in 
service.  




ORDER

Service connection for asthma is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


